Case 2:16-cv-11003-DPH-DRG ECF No. 119 filed 06/29/20                 PageID.2924       Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN


  The Sawyers and Lerner Building, LLC,
  a Kentucky limited liability company,                   Case No: 2:16-cv-11003

                 Plaintiff,                               Honorable Denise Page Hood
  v.                                                      Magistrate Judge David R. Grand
  Auto Club Lamppost, LLC,
  a Maryland limited liability company,
  Patrick D. Raye, an individual, Giancarlo
  DeAngelis a/k/a John DeAngelis, an individual,
  and Bloomfield Technology Park, LLC, a
  Michigan limited liability company,

                 Defendants.

    JOINT STATEMENT ON REMAINING ISSUES AND PROPOSED SCHEDULING
                              ORDER

    I.      JOINT STATEMENT ON REMAINING ISSUES

 After discussion, the parties have been unable to come to a resolution on the remaining issues.

    II.     PROPOSED SCHEDULING ORDER

                    Rule 26 Disclosures:                     July 7, 2020

                    Scheduling Conference:                   July 13, 2020

                    Joint Pre-Trial Statement:               August 17, 2020

                    Final Pre-Trial Conference:              August 24, 2020

                    Bench Trial:                             To be set at Final Pre-Trial
                                                             Conference



 Respectfully Submitted,

 Dated: June 29, 2020

 /s/ Michael J. Rock                          /s/ Michelle C. Harrell
 MICHAEL J. ROCK                              MICHELLE C. HARRELL
Case 2:16-cv-11003-DPH-DRG ECF No. 119 filed 06/29/20   PageID.2925   Page 2 of 2



 MICHAEL J ROCK, PLLC               MADDEN, HAUSER, ROTH & HELLER, P.C.
 Attorney for Plaintiff             Attorney for Defendants
 PO Box 721534                      28400 Northwestern Highway, 2nd Floor
 Berkley, MI 48072                  Southfield, MI 48034
 Michael.rock@mrocklaw.com          mharrell@maddinhauser.com
 (248)587-7513                      (248)354-4030
